UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1749



In re:   LENNELL DYCHES,


                Petitioner.




                 On Petition for Writ of Mandamus.
                        (8:06-cr-00136-JFA-1)


Submitted:   September 24, 2013         Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lennell Dyches, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lennell       Dyches    petitions       for    a     writ    of    mandamus,

asking that this court order an evidentiary hearing and vacate

his criminal judgment because he asserts that the district court

judge who presided over his criminal matter was biased against

him and had a pecuniary interest in his case.                        Dyches has also

moved to proceed in forma pauperis.                  We conclude that Dyches is

not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr    v.     United     States

Dist.    Court,      426 U.S. 394,   402     (1976);       United       States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief    is    available      only    when    the    petitioner        has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                        Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                   Dyches has not established

that he is entitled to mandamus relief.

             Accordingly, although we grant Dyches’ application to

proceed in forma pauperis, we deny the mandamus petition.                                  We

dispense     with     oral    argument       because       the     facts       and   legal

contentions     are    adequately      presented      in    the     materials        before

this court and argument would not aid the decisional process.

                                                                         PETITION DENIED

                                            2